         Case 1:17-cv-01931-MBH Document 33 Filed 10/09/19 Page 1 of 1



                     IN THE UNITED STATES COURT OF FEDERAL CLAIMS


REINALDO CASTILLO, et al., and              )
NELSON MENENDEZ, et al.,                    )
                                            )
       Plaintiffs,                          )
                                            )
v.                                          )       Nos. 16-1624L, 17-1931L
                                            )
UNITED STATES OF AMERICA,                   )       Judge Marian Blank Horn
                                            )
       Defendant.                           )

                     NOTICE OF CHANGE OF CONTACT INFORMATION

       Mark F. (Thor) Hearne, II, pursuant to RCFC 83.1(c)(3)(C), notifies the Court that he is now

affiliated with True North Law Group, LLC. Counsel’s mailing address and telephone number

remain the same, and his email address is thor@truenorthlawgroup.com.

                                                    Respectfully submitted,

                                                    /s/ Mark F. (Thor) Hearne, II
                                                    MARK F. (THOR) HEARNE, II
                                                    True North Law Group, LLC
                                                    112 South Hanley, Suite 200
                                                    St. Louis, MO 63105
                                                    Tel: (314) 296-4000
                                                    Fax: (314) 296-4001
                                                    thor@truenorthlawgroup.com
